NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       OCT 11 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ALMA BELL, an individual,                        No.    14-56861

                   Plaintiff-Appellant,           D.C. No.
                                                  2:14-cv-04316-JFW-MRW
   v.

 WELLS FARGO BANK, NA, FKA                        MEMORANDUM*
 Wachovia Mortgage, FSB, successor by
 merger to Wells Fargo Bank Southwest,
 N.A.; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                             Submitted October 6, 2016**
                                Pasadena, California

Before: REINHARDT, OWENS, and FRIEDLAND, Circuit Judges.

        Plaintiff Alma Bell appeals the district court’s dismissal under Federal Rule

of Civil Procedure 12(b)(6) of her claims against defendants Wells Fargo Bank and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
NDeX West. Bell’s claims relate to an allegedly wrongful nonjudicial foreclosure

proceeding brought against her home in La Habra Heights, California. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court did not err in dismissing Bell’s claim under California

Civil Code § 2924(a)(6). Bell argued that her loan was defectively securitized,

depriving Wells Fargo and NDeX of the beneficial interest in her Deed of Trust

that would be required under § 2924(a)(6) to initiate foreclosure proceedings. But

this section of the statute—added as part of the Homeowner’s Bill of Rights

(“HBOR”)—took effect on January 1, 2013 and is not retroactive. See Cal. Civ.

Code § 2924(a)(6); Myers v. Philip Morris Cos., 50 P.3d 751, 759 (Cal. 2002)

(California statutes do not apply retroactively absent an express retroactivity

provision or clear extrinsic evidence of legislative intent); Saterbak v. JPMorgan

Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 798 (Ct. App. 2016) (HBOR not

retroactive). The Notice of Default underlying Bell’s claim was recorded in

December 2011. Thus, Bell did not state a claim under § 2924(a)(6).

      Even if Bell had attempted to plead under the statute in effect at the relevant

time, she still failed to allege sufficient factual support to state a claim. “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

                                           2
elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 557 (2007) (citations omitted)). Even though the theory of Bell’s

§ 2924(a)(6) claim is rooted in an allegedly defective securitization, she has not

come forward with any “factual enhancement” to support the assertion that her

note was securitized or assigned, nor has she alleged any facts to support how such

a process was defective. Rather, she simply puts forward bare-bones assertions

that the note was defectively securitized. As a result, her § 2924(a)(6) claim fails

under Iqbal’s pleading standard and was properly dismissed.1

      The district court also properly dismissed Bell’s claim under California Civil

Code § 2923.5, which requires lenders to contact borrowers at least thirty days

before filing a notice of default to “assess the borrower’s financial situation and

explore options for the borrower to avoid foreclosure.” Cal. Civ. Code

§ 2923.5(a)(1)-(2) (amended 2013). The only remedy that § 2923.5 provides is

1
 In light of these other grounds for affirming the dismissal, this court need not
decide whether California law after Yvanova v. New Century Mortgage Corp., 365
P.3d 845 (Cal. 2016), affords a borrower standing to bring a pre-foreclosure
challenge to the lender’s authority to foreclose based on an allegedly defective
securitization or assignment.

                                          3
“obtaining a postponement of an impending foreclosure to permit the lender to

comply with section 2923.5.” Mabry v. Super. Ct., 110 Cal. Rptr. 3d 201, 204 (Ct.

App. 2010), review denied (Aug. 18, 2010). Here, the district court properly

determined that even if there were a violation, Bell had already received the only

remedy available because Wells Fargo had already considered at least two loan

modification applications. See Rossberg v. Bank of Am., N.A., 162 Cal. Rptr. 3d
525, 536 (Ct. App. 2013) (conversations about possible loan modification satisfied

statute). That Bell—not Wells Fargo—initiated the loan modification discussions

does not change this conclusion. See Burton v. NDeX West, LLC, No. B232119,

2012 WL 1267884, at *4 (Cal. Ct. App. 2012) (unpublished) (“The purpose of the

contact requirement is fully satisfied if the contact occurs regardless of who

initiated the contact.”).

       The district court also properly dismissed Bell’s claim for quiet title. It held

that this claim was duplicative of her § 2924(a)(6) claim, and thus failed for the

same reasons. Because Bell has not alleged specific facts to support her quiet title

claim, it fails along with her § 2924(a)(6) claim.

       The district court did not err in dismissing Bell’s claims under California’s

Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq. To bring a

                                           4
claim under the UCL, a plaintiff must show that her injury comes as a result of the

alleged unfair or unlawful competition. Kwikset Corp. v. Super. Ct., 246 P.3d 877,

887 (Cal. 2011). Bell failed to make her loan payment due in July 2011, before

any of defendants’ allegedly wrongful acts, and that failure is what caused the

foreclosure proceedings. See Jenkins v. JP Morgan Chase Bank, N.A., 156 Cal.

Rptr. 3d 912, 934 (Ct. App. 2013), overruled on other grounds by Yvanova, 365
P.3d at 855-56 (“As Jenkins’s home was subject to nonjudicial foreclosure because

of Jenkins’s default on her loan, which occurred before Defendants’ alleged

wrongful acts, Jenkins cannot assert the impending foreclosure of her home . . .

was caused by Defendants’ wrongful actions.”). Because she did not adequately

plead causation, the district court’s dismissal was proper.

      Finally, the district court did not abuse its discretion in denying Bell leave to

amend. She has already amended her complaint twice, and has not specified what

other facts she would add to address the deficiencies in her complaint. See Bowen

v. Oistead, 125 F.3d 800, 806 (9th Cir. 1997).

      For the foregoing reasons we AFFIRM.




                                          5